      Case 1:19-cv-00069-DMT-CRH Document 43 Filed 04/21/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Sheila Murphy and Ben Murphy,       )
                                    )    ORDER FOR STATUS CONFERENCE
              Plaintiff,            )
                                    )
       vs.                          )
                                    )
Continental Resources, Inc.,        )
                                    )    Case No. 1:19-cv-069
              Defendant.            )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on April 23, 2020, at 2:30 p.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 21st day of April, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
